 

COMPLAINT CRT

(for filers who are prisoners without lawyers)

UNITED STATES DISTRICT COURT =. =,
EASTERN DISTRICT OF WISCONSIN OF COURT

 

(Full name of plaintiff(s))

 

 

2050-157.

(Full name of defendant(s))

Wenpun Gyrecdon Inst ton

 

(to be supplied by Clerk of Court)

 

 

 

A. PARTIES

1. Plaintiff is a citizen of — UO1> tcorsin , and is located at
(State)

LWoowpun Correction) Lastitution Po@exk 35) Wowpen wr, 584003
(Address of prison or jail)

(lf more than one plaintiff is filing, use another piece of paper.)

2. Defendant

  

is (if a person or private corporation) a citizen of _€apd1sCOor6 in

Complaint — 1

Case 2:20-cv-01542-LA Filed 10/05/20 Page 1of6 Document 1
(State, if known)
and (if a person) resides at

 

(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for Weupun Qorrectional Security aad Midica Lastichen

(Employek’s fame and address, if known)
(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

Foe SN

_t

 

 

. OL aPoind SUS Gr, bo
anteed vonart +o Shae bule Med. cation le pinch
We Shoot at mex dact cat Hal Sec  Volied to €0
<Aghny_Love Dhave akredices Trucaency . Co Adnvicloe enue
MoO RESpCNs. and VYrept Woerne od thosar aL NET Requested
Ins hei? about Q in later YN PShiw aime LUM Co Birdy
Shaw Car to Mar hour (oe Court cocks ol Med ad fon oo
Then Vo. cect as Peacd cee: Crierucnce; to both OSh RN ard
Security fide She urd. Nurccd ML the. FO oS
Tempture Show iag Tat t clid deo ct heu aa
Maol ta) Tera gn CTes p°) BW Qerendmurt VI ratabion.

omplaint — 2

 

 

 

 

 

 

Case 2:20-cv-01542-LA Filed 10/05/20 Page 2 of 6 Document 1
 

Nurse CShin Sch oe wh Talore Md Mmort oad
ul van oot We tei T “TS borther Watuate He, Mu hemp Load
Lol. De. AN Ashley aad DEM Mure ESD fa Ces:

Ww! ne Oppund SUS Oe TW around {loo Am | hus.
Ot ocounel \lipe at Uyel ced the Med? cat vas”
3? &

 

 

 

 

 

OR’ a Vhaks Stak one d aside Doe Rei) Orch Saw A
Mack? tai Crrecource lias &\ veced, Coubine, nie to Spit
elecawhere v7 SS Worth other Sym, stoms Up Aras lecker
Dit Mad ‘cotton Nurse BoB Conce-to po choo Cr Orda
MAed cabo . odth.art See lhact lo Pn Coy Maid: cor)
Zoall Ope rn OF ey Medi ecd Crterercu Nose Bob
Then Teor Md Te ye? Showina ie WT Tee Riv ated
Qapm | OLS 4d 103.2 Seg" use Bab Then wert
“Te NuseStecionvuhile 1 ketained Tn tei ofther
OSes rit, Wha haunt (HOON helped Me FD tin laker
Lwo2s tse Te yweupur Meat We Hepler

Cur lack of Mec cas ery Shee a
IE. AQest Se

| bach beer Tees Wines
ces help That Rw OShLen, M Move Co Cobre
Sondak: had +o be Rdshed TS lo hasgrta!

cr. UX Medi Meet Was del perenne
hous late lectes|, lec ica Me tos bRe ee

Case 2:20-cv-01542-LA (Bf 52d Baas Loewy’ vtebuts 1D - 4,
ve eve hae: “pec! Sy torqenrc ay UF tl Ceabusd

 

 

 

 

 

 

 

 

 

 

  

 

 

 
 

 

 

C. JURISDICTION

Ng Tam suing for a violation of federal law under 28 U.S.C. § 1331.
OR
[| Iam suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

 

 

 

 

 

 

 

 

 

 

 

Complaint - 4

Case 2:20-cv-01542-LA Filed 10/05/20 Page 4o0f6 Document 1
 

 

E. JURY DEMAND

I want a jury to hear my case.

“Ng ves [_J-No

I declare under penalty of perjury that the foregoing is true and correct.

Complaint signed this AZ day of 9 20 SO .

Respectfully Submitted,

     

 

Signature of Plaintiff

SHIS33

 

Plaintiff's Prisoner ID Number

 

¥ a T
w-@ ¢ '
Uwanvpun Corre Ghyne\ Dash tutsdh
(Mailing Address of Plaintiff)
{If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FULL FILING FEE

I DO request that I be allowed to file this complaint without paying the filing fee.
Ihave completed a Request to Proceed in District Court without Prepaying the
Full Filing Fee form and have attached it to the complaint.

[] I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint — 5
Case 2:20-cv-01542-LA Filed 10/05/20 Page 5of6 Document 1
